United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1438
                                   ___________

Alfonso Davenport,                        *
                                          *
             Appellant,                   *
                                          *
      v.                                  *
                                          *
University of Arkansas Board of           * Appeal from the United States
Trustees, Governing Board of the          * District Court for the
University of Arkansas at Pine Bluff      * Eastern District of Arkansas.
(“UAPB”); Lawrence A. Davis, Jr., Dr., *
Individually and in His Official          *
Capacity; Willie Gillmore, Individually *
and in His Official Capacity; Elbert      *
Bennett, Individually and in His Official *
Capacity,                                 *
             Appellees.                   *
                                   ___________

                             Submitted: December 11, 2008
                                Filed: February 2, 2009
                                 ___________

Before MELLOY and BENTON, Circuit Judges, and MAGNUSON,1 District Judge.
                           ___________

BENTON, Circuit Judge.




      1
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, sitting by designation.
       Alfonso Davenport sued the University of Arkansas Board of Trustees and
officials of the University of Arkansas at Pine Bluff (collectively “the University”)
under 42 U.S.C. §§ 1981 and 1983 based on his failure to receive a promotion. The
district court2 granted summary judgment to the University. Davenport appeals.
Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                         I.

       Davenport has been employed by the University’s Department of Public Safety
(DPS) for 24 years. He currently holds the position of Public Safety Officer II. His
duties include patrolling campus, acting as a shift supervisor, developing firearm
training, and investigating crime. In 1999, Davenport complained to University
officials about the DPS Chief’s misuse of resources, and the lack of DPS equipment,
uniforms, and parking. In January 2002, Davenport was told to report to an Arkansas
State Police investigator who was interviewing employees about the DPS Chief’s
private investigation firm. Davenport gave a statement that he had never worked for
the firm; this statement was never disclosed to any University official. In July 2002,
the DPS Chief resigned just before his indictment for the illegal misuse of DPS
resources.

      In August 2002, Davenport applied for the vacant Chief position. The former
Chief’s next-in-command was appointed Interim Chief. In October 2004, applicants
were again sought for the Chief position; Davenport applied once more. In January
2005, after the close of the application period, the position was reopened. A former
DPS Major was encouraged to apply and eventually hired.




      2
        The Honorable Beth M. Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for decision by the consent of the
parties pursuant to 28 U.S.C. § 636(c).

                                         -2-
                                          II.

       This court reviews a district court’s grant of summary judgment de novo,
viewing the evidence most favorably to the non-moving party. Zhuang v. Datacard
Corp., 414 F.3d 849, 854 (8th Cir. 2005). To defeat a motion for summary judgment,
a party may not rest upon allegations, but must produce probative evidence sufficient
to demonstrate a genuine issue for trial. See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 247-49 (1986).
                                          A.

       Davenport alleges unlawful retaliation for protected speech, in violation of the
First Amendment. To establish a prima-facie case of unlawful retaliation for protected
speech, Davenport must prove: (1) he engaged in activity protected by the First
Amendment; (2) the University took an adverse employment action against him; and
(3) his protected speech was a substantial or motivating factor in the University’s
decision to take the adverse employment action. See Davison v. City of Minneapolis,
Minn., 490 F.3d 648, 654-55 (8th Cir. 2007).

        Davenport alleges that both his 1999 and 2002 statements are entitled to First
Amendment protection. Davenport’s speech is entitled to First Amendment protection
if: (1) he spoke as a citizen, and not as an employee, on a matter of public concern,
and (2) his right to free speech outweighs the University’s interest in promoting the
efficiency of its public services. See Bradley v. James, 479 F.3d 536, 539 (8th Cir.
2007); Buazard v. Meridith, 172 F.3d 546, 548 (8th Cir. 1999).

       When making a statement pursuant to his official duties, a public employee is
not speaking as a citizen. Garcetti v. Ceballos, 547 U.S. 410, 421 (2006).
Davenport’s duties did not include reporting either wrongdoing by a superior officer
or a lack of resources. With regard to his 1999 statements, Davenport was speaking
as a citizen on a matter of public concern. See Bailey v. Dep’t of Elementary &

                                         -3-
Secondary Educ., 541 F.3d 514, 519 (speech that only peripherally pertains to public
funds is not a matter of public concern; the expenditure of public funds, though, is
generally regarded as a matter of public concern); Campbell v. Ark. Dep’t of Corr.,
155 F.3d 950, 958-59 (8th Cir. 1998) (finding a prison warden’s speech to a superior
reporting corruption and lack of security was protected); Powell v. Basham, 921 F.2d
165, 167 (8th Cir. 1990) (determining a deputy sheriff’s complaints to superiors about
a new promotion system concerned the efficient operation of the department, which
was a matter of public concern). Further, the record fails to show that silencing
Davenport’s protected speech would advance the University’s interest in promoting
the efficiency of its public services. Therefore, Davenport’s 1999 speech is entitled
to First Amendment Protection.

       As a public safety officer, Davenport had a duty to cooperate with the Arkansas
State Police investigation. So, his 2002 statements were given in his capacity as an
employee. See Bradley, 479 F.3d at 538. Therefore, his 2002 speech is not entitled
to First Amendment protection.

       The University’s decisions not to promote Davenport to Chief in 2002 and 2005
are the adverse employment actions in this case. However, Davenport does not submit
any evidence tending to show that his protected speech from 1999, years earlier, was
a substantial or motivating factor in his non-selections as Chief. Davenport repeatedly
mentions that his peers told him he would never receive a promotion as long as the
University’s Chancellor remained. This is inadmissible hearsay. See Fed. R. Evid.
801, 802. Davenport stresses that the former DPS Chief retaliated against him for his
speech. However, there is no evidence linking the former Chief to the adverse
employment actions. Finally, Davenport emphasizes that the Chancellor asked if he
had anything to say about the resignation of the former Chief during a DPS staff
meeting in 2002. The Chancellor’s isolated question is not evidence that Davenport’s
protected speech from 1999 was a substantial or motivating factor in his non-
selections as Chief. Thus, Davenport fails to meet the third requirement for

                                         -4-
establishing a prima-facie case of unlawful retaliation for protected speech. The
district court did not err in dismissing his First Amendment claim.

                                           B.

       Davenport asserts that his non-selections as Chief violated his Fourteenth
Amendment right to procedural due process. To establish a violation of procedural
due process, a plaintiff must show that he has been deprived of a constitutionally
protected life, liberty or property interest. Movers Warehouse, Inc. v. City of Little
Canada, 71 F.3d 716, 718 (8th Cir. 1995). A property interest in a promotion cannot
arise from unilateral expectations, but instead, an individual must have a legitimate
claim of entitlement to the promotion. Meyer v. City of Joplin, 281 F.3d 759, 761
(8th Cir. 2002). Davenport does not submit any evidence showing a legitimate claim
of entitlement to the Chief position. Therefore, he was not deprived of a
constitutionally protected property interest. The district court did not err in dismissing
his Fourteenth Amendment claim.

                                           III.

      The judgment of the district court is affirmed.
                     ______________________________




                                           -5-